

Exhibit 10.2
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2

CONFIDENTIAL
 
AMENDMENT No. 2 TO PURCHASE AGREEMENT DCT-014/2004
 
This Amendment No. 2 to Purchase Agreement DCT-014/2004, dated as of July 8,
2004 (“Amendment No. 2”) relates to the Purchase Agreement DCT-014/2004 (the
“Purchase Agreement”) between Embraer - Empresa Brasileira de Aeron?utica S.A.
(“Embraer”) and Republic Airline, Inc. (“Buyer”) dated March 19, 2004 as amended
from time to time (collectively referred to herein as “Agreement”). This
Amendment No. 2 is between Embraer and Buyer, collectively referred to herein as
the “Parties”.
 
This Amendment No. 2 sets forth additional agreements between Embraer and Buyer
relative to the confirmation of five (5) Conditional Aircraft, new delivery
dates and new exercise date for the remaining Conditional Aircraft.
 
Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 2, which are not defined herein shall have the meaning given in
the Purchase Agreement. In the event of any conflict between this Amendment No.
2 and the Purchase Agreement the terms, conditions and provisions of this
Amendment No. 2 shall control.
 
WHEREAS, in connection with the Parties’ agreement above mentioned, the Parties
have now agreed to amend the Purchase Agreement as provided for below:
 
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
 

1.   Definitions: A new definition shall be added to Article 1 of the Purchase
Agreement as follows:

 
“1.23 ‘Confirmed Conditional Aircraft’ shall be the Aircraft specified in
Article 2.1.”
 

2.   Subject: Article 2 of the Purchase Agreement shall be deleted and replaced
as follows:

 
“Subject to the terms and conditions of this Agreement:
 

  2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery
of thirteen (13) Aircraft and five (5) Confirmed Conditional Aircraft;

 

  2.2 Embraer shall provide to Buyer the Services and the Technical
Publications;

 

  2.3 Buyer shall have the right to purchase up to seven (7) Conditional
Aircraft, in accordance with Article 22; and

 

  2.4 Buyer shall have the option to purchase up to twenty-five (25) Option
Aircraft, in accordance with Article 23.”

 

3.   Delivery: The table containing the delivery schedule in Article 5.1 of the
Purchase Agreement shall be deleted in its entirely and replaced with the
following:

 
“Firm
A/C
Delivery
Month
Firm
A/C
Delivery
Month
Confirmed
Conditional
A/C
Delivery
Month
1
Sep 2004
8
[*]
14
[*]
2
[*]
9
[*]
15
[*]
3
[*]
10
[*]
16
[*]
4
[*]
11
[*]
17
[*]
5
[*]
12
[*]
18
May 2005”
6
[*]
13
[*]
7
 
[*]
   

4.   Price: Article 3.1 shall be deleted and replaced with the following:

 
Buyer agrees to pay Embraer, subject to the terms and conditions of this
Agreement, in United States dollars, the following amount per unit Basic Prices:
 
Aircraft
Aircraft Basic Price
Economic
Condition
EMBRAER 170 Aircraft # 1
[*]
[*]
EMBRAER 170 Aircraft # 2 and on
[*]
[*]
 

5.   Conditional Aircraft: The opening paragraph of Article 22, the delivery
schedule table and the first paragraph of Article 22.1 of the Purchase Agreement
shall be deleted and replaced by the following:

 
“Subject to confirmation by Buyer as described below, Buyer shall have the right
to purchase up to seven (7) additional Aircraft (the “Conditional Aircraft”), to
be delivered on the last day of the applicable month set forth below or such
earlier date in such month specified pursuant to Article 7.1:
 
Conditional
A/C
Delivery Month
Conditional
A/C
Delivery Month
19
[*]
23
[*]
20
[*]
24
[*]
21
[*]
25
[*]
22
[*]
 

22.1     Buyer’s right to purchase [*] shall be subject to Buyer giving notice
to Embraer of its election to purchase [*] on or before [*]. Buyer shall be
allowed to confirm the acquisition of all or part of [*].”
 
The second paragraph of Article 22.1 shall remain unchanged.
 
6.  Assignment:
 
6.1.  A new Article 14.2A shall be added to the Purchase Agreement as follows:
 
“14.2A Buyer may assign its rights with respect to any Aircraft scheduled to be
delivered during 2004 and 2005 to Chautauqua Airlines, Inc. (“Chautauqua”), a
wholly-owned subsidiary of Republic Airways Holdings Inc., subject to this
Article 14.2A and Article 14.2 (excluding Section (i) of Article 14.2).
[*] Buyer has already informed Embraer, and Embraer has consented, that the
first and second Aircraft will be assigned to Chautauqua. Chautauqua shall have
the right to [*]. Buyer and Chautauqua shall promptly provide [*]”
 

6.2. The last two paragraphs of Article 14 shall be deemed as sections 14.3 and
14.4, instead of 14.2 and 14.3.

 

7.   SecondAircraft (S/N 007) Configuration: Article 2 of Attachment A to the
Purchase Agreement shall be deleted in its entirely and replaced with the
following:

 
“The Second Firm Aircraft to be delivered to Buyer will be the [*] (the “First
Aircraft”), which, by the time of its delivery to Buyer, will have [*] and will
be delivered in a configuration according to Article 1 and Article 3 of this
Attachment A. The Second Aircraft shall have installed [*]”
 

8.   Miscellaneous: All other provisions of the Agreement which have not been
specifically amended or modified by this Amendment No. 2 shall remain valid in
full force and effect without any change.

 
[Remainder of page intentionally left in blank]
____________
*Confidential


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.
THE OMITTED MATERIALS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
  1  

--------------------------------------------------------------------------------

CONFIDENTIAL



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 2 to Purchase Agreement to be
effective as of the date first written above.




EMBRAER - Empresa Brasileira de Aeronautica S.A.                 Republic
Airline Inc.
 


By  /s/ Satoshi Yokota            
By  /s/ Bryan Bedford        
Name:   Satoshi Yokota
Name:  Bryan Bedford
Title:  Executive Vice President Development and Industry
Title:  Chairman and CEO
   
By  /s/ Jose Luis Molina        
Date:     July 8, 2004
Name:  Jose Luis Molina                    
Place:
Title:  Director of Contracts Airline Market
         
Date:  July 8th 2004
 
Place:  Sao Jose dos Campos, Brazil
     
Witness:  /s/ Carlos Martins Dutra
Witness:  /s/ Lars-Erik Arnell        
Name:  Carlos Martins Dutra
Name:  Lars Erik Arnell        



 





Amendment No. 2 to Purchase Agreement DCT-014/2004    
45523114.3




--------------------------------------------------------------------------------

  2  


 